                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


ROBERT L. MERIWETHER,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                    5:18-cv-00126-TES-CHW
PA HOWARD, et al.,

        Defendants.


          ORDER ON PLAINTIFF’S REPLY TO DEFENDANT’S OBJECTION



        Before the Court for consideration is Plaintiff’s Reply [Doc. 35] to Defendant

 Jessica Battle’s Objection [Doc. 30] and Supplemental Objection [Doc. 32] to the United

 States Magistrate Judge’s Report and Recommendation (“Recommendation”) [Doc. 29].

 In his Recommendation, the magistrate judge correctly recommended that the Court

 deny Defendant Battle’s Motion to Dismiss [Doc. 25] because the three cases on which

 Defendant hedged her motion were not a part of the record and it could not “be said that

 those cases were dismissed either as frivolous, malicious, or for failure to state a claim.”

 [Doc. 29 at p. 3]. Because Defendant Battle sought dismissal of Plaintiff’s action pursuant

 to the Prison Litigation Reform Act’s (“PLRA”) three-strikes rule, the Court was obligated

 to “consult the prior order[s] that dismissed the action[s] . . . and to identify the reasons

 that the court gave for dismissing [them].” [Doc. 29 at p. 2 (quoting Daker v. Comm’r, Ga.

 Dep’t of Corr., 820 F.3d 1278, 1284 (11th Cir. 2016) (emphasis omitted))].
        In order to do so, the Court awaited Defendant Battle’s receipt of the three cases 1

at issue from the National Archives in order to determine the reason the prior court

dismissed Plaintiff’s previous cases. See [Doc. 30 at pp. 3–4 (“Battle has ordered copies of

the district court’s complete files for the three 2000 cases from the National Archives. . . .

Battle will supplement the record immediately upon receipt of the archived materials.”)].

        After reviewing Defendant Battle’s supplemented materials, the Court issued its

Order [Doc. 33] on the magistrate judge’s Recommendation. In that Order, the Court

found that the prior court dismissed the three 2000 Meriwether cases based upon

Meriwether’s “fail[ure] to state a claim upon which relief could be granted, one of the

three bases of dismissal at the PLRA’s frivolity-review stage” and granted Defendant

Battle’s dismissal motion. [Doc. 33 at p. 3].

        Now, Plaintiff has filed his “Reply to Defendant[’s] Objection” in which he

contends that because he “sign[ed] [a] sworn affidavit on 12/8/2000, the claims [in the

2000 Meriwether cases] [were] never processed.” [Doc. 35 at p. 2]. Under 28 U.S.C. § 636,

a party, within 14 days “after being served with a copy” of the magistrate judge’s

proposed findings and recommendations, “may serve and file written objections to such

proposed findings and recommendations.” 28 U.S.C. § 636(b)(1)(C) (emphasis added).

Accordingly, Plaintiff is only permitted to file objections to the magistrate judge’s



1Meriwether v. Rasnick, No. 1:00-CV-2952 (N.D. Ga. Dec. 8, 2000); Meriwether v. Baldwin, No. 1:00-CV-2953
(N.D. Ga. Dec. 8, 2000); and Meriwether v. Hayes, No. 1:00-CV-2954. Collectively referred to as the “2000
Meriwether cases.”


                                                   2
Recommendation, not a reply to Defendant Battle’s Objection. As such, the Court

construes Plaintiff’s filing as his own Objection and, in the alternative, Motion for

Reconsideration to the Court’s previously entered Order closing his case. [Doc. 33 at pp.

3–4].

         Pursuant to local rules, “[m]otions for reconsideration shall not be filed as a matter

of routine practice.” L.R. 7.6, M.D. Ga. 2 Accordingly, such motions are appropriate only

if Plaintiff demonstrates that “(1) there has been an intervening change in the law, (2) new

evidence has been discovered that was not previously available to the parties at the time

the original order was entered, or (3) reconsideration is necessary to correct a clear error

of law or prevent manifest injustice.” Bryant v. Walker, No. 5:10-CV-84, 2010 WL 2687590,

at *1 (M.D. Ga. July 1, 2010) (quoting Wallace v. Ga. Dep’t of Transp., No. 7:04-cv-78, 2006

WL 1582409, at *2 (M.D. Ga. June 6, 2006)). A motion for reconsideration may not be used

to relitigate old matters or reargue settled issues. See id.; Smith v. Ocwen Fin., 488 F. App’x

426, 428 (11th Cir. 2012).

         The magistrate judge issued his Recommendation on February 12, 2019, and

Plaintiff filed his reconsideration motion on March 29, 2019, well outside the 14-day




2 This Court’s local rules also state that “[t]he following motions may be considered by the Court
immediately after filing: motions for extension of time, motions to exceed the page limitation, motions for
hearings, motions to file surreply briefs, motions which clearly have no basis in law, and such other motions as
the Court may otherwise determine from the parties to be unopposed or in which the Court may clearly determine
from the record before it the relative legal positions of the parties so as to obviate the need for the filing of opposition
thereto.” LR 7.7, MDGa (emphasis added).



                                                             3
objection period under 28 U.S.C. § 636(b)(1)(C). Notwithstanding its untimeliness, the

arguments in Plaintiff’s filing—even after a subsequent “de novo determination of those

portions of the [Recommendation] . . . to which” he made objection, or in the alternative,

sought reconsideration—fails to cause the Court to reconsider its previous ruling. 28

U.S.C. § 636(b)(1)(C). The prior court’s reason for dismissal of the three 2000 Meriwether

cases is clear. See [Docs. 32-1 at p. 6, 32-2 at p. 6, 32-3 at p. 6 (“Because Plaintiff has failed

to state a claim upon which relief can be granted, the instant actions (Meriwether v.

Rasnick, Case No. 1:00-CV-2952; Meriwether v. Baldwin, Case No. 1:00-CV-2953; and

Meriwether v. Hayes, Case No. 1:00-CV-2954) are hereby DISMISSED, pursuant to 28

U.S.C. § 1915A.”)].

       In his Objection, Plaintiff argues that “U.S. District Court Judge Clarence Cooper

only authorized [in forma pauperis] for the purpose of sworn ‘affidavit’ to be accepted, not

the 42 U.S.C. [§] 1983 complaints . . .” and that he “should be allowed to proceed on in

forma pauperis [in this case] because Plaintiff have [sic] no strikes under 1915(g).” [Doc. 35

at p. 2]. However, the prior court’s orders state that “IT IS FURTHER ORDERED that

these three complaints be filed in forma pauperis for the purpose of dismissal only.” [Docs.

32-1 at p. 6, 32-2 at p. 6, 32-3 at p. 6 (emphasis added)].

       Based on the orders filed in the three 2000 Meriwether cases, the prior court’s

rulings unequivocally constituted strikes under the PLRA, and as such, the Court’s

previous Order does not work manifest injustice. Finally, Plaintiff’s motion attempts to



                                                4
reargue this previously settled issue and is therefore not appropriately before the Court.

Accordingly, the Court DENIES Plaintiff’s Motion for Reconsideration [Doc. 35] and the

Court’s previous Order [Doc. 33] stands as filed.

      SO ORDERED, this 1st day of April, 2019.




                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            5
